Citation Nr: 1440698	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-01 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to a low back disorder.

3.  Entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently transferred to the RO in Houston, Texas.

The issue on appeal originally adjudicated by the RO as entitlement to service connection for depression on both a direct and secondary basis has been recharacterized to consider any acquired psychiatric disorder based on the additional current mental health diagnoses of record other than PTSD.  In this regard, the RO denied a claim of service connection for PTSD in a September 2013 rating decision, and the Veteran has not expressed disagreement with that decision.  Thus, the PTSD issue is not currently before the Board, and no further consideration is necessary.

A hearing was held before the undersigned Veterans Law Judge at the RO in San Antonio, Texas, in July 2014.  A transcript of the hearing is of record.

The Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files contain additional documents pertinent to the present appeal, including VA treatment records, the Veteran's Social Security Administration (SSA) records (including workers' compensation documents), and the Board hearing transcript, all in Virtual VA, as well as VA treatment records in VBMS.  To the extent that the agency of original jurisdiction (AOJ) did not review the entirety of this electronic evidence in relation to the current claims, there will be an opportunity for the AOJ to do so on remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the Board hearing, the Veteran's representative indicated that there may be outstanding records available to support the Veteran's claims, particularly in light of the unavailability of his service treatment records.  The representative specifically noted the Veteran's service personnel records and any treatment records from his time working at Kelly Air Force Base.  See Bd. Hrg. Tr. at 17.

On review, and considering the heightened duty to assist in cases where the service treatment records are not available through no fault of the Veteran, the Board finds that another attempt to obtain potentially relevant records is necessary, as outlined below.  In addition, the special monthly compensation and TDIU claims are inextricably intertwined with the service connection claims in this case, and remand of these matters is therefore appropriate.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should obtain the Veteran's complete service personnel records and associate them with the claims file.

It is noted that the claims file contains service personnel records received in response to the RO's request in the development of the Veteran's PTSD claim.  See July 2013 3101 printout.  In light of the unavailability of the Veteran's service treatment records, an attempt to obtain any additional service personnel records should be made.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

It is noted that the paper and electronic claims files collectively contain VA and private treatment records dating back to the 1980's.  The Veteran's representative has indicated that there may be outstanding treatment records, including records from the time the Veteran worked at Kelly Air Force Base.  As the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional treatment records.

It is also noted that the Veteran indicated that he would submit the completed request for employment information form (VA Form 21-4192) from Boeing in an August 2006 written submission, and the company did not reply to two subsequent requests from the RO for this information.  As the case is being remanded, the Veteran may submit or request that VA make another attempt to obtain this information.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include scheduling the Veteran for a VA examination, as appropriate.

4.  The case should then be reviewed by the AOJ on the basis of additional evidence, including the medical records contained in both Virtual VA and VBMS.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


